UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08397 The Marsico Investment Fund (Exact name of Registrant as specified in charter) 1200 17th Street, Suite 1600 Denver, Colorado80202 (Address of principal executive offices) (Zip code) Christopher J. Marsico The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, Colorado80202 (Name and address of agent for service) Copies to: Sander M. Bieber, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 Registrant's telephone number, including area code:(303) 454-5600 Date of fiscal year end:September 30 Date of reporting period:March 31, 2014 Item 1. Reports to Stockholders APRIL2014 DEAR SHAREHOLDER: Enclosed is your semi-annual report for The Marsico Investment Fund, encompassing the six-month fiscal period from October 1, 2013 to March 31, 2014. The purpose of this report is to provide a review of the Marsico Funds’ six-month investment results by discussing what we believe were the main areas that impacted performance – including the macroeconomic environment, sector and industry positioning, and individual stock selection – as compared to the Funds’ performance benchmark indexes. For updated information regarding the market environment and the Funds’ overall investment postures and performance, please refer to the Funds’ most recent monthly fact sheets and quarterly investment updates, which are available under the name of each Fund on the Funds’ website at www.marsicofunds.com.(1) (1) The references to the Marsico Funds website (www.marsicofunds.com) included throughout this semi-annual report do not incorporate the website’s contents into this report. TABLE OF CONTENTS KEY FUND STATISTICS 2 MARKET ENVIRONMENT 5 MARSICO FOCUS FUND Investment Review 6 Fund Overview 9 Schedule of Investments 10 MARSICO GROWTH FUND Investment Review 6 Fund Overview 11 Schedule of Investments 12 MARSICO 21st CENTURY FUND Investment Review 14 Fund Overview 16 Schedule of Investments 17 MARSICO INTERNATIONAL OPPORTUNITIES FUND Investment Review 19 Fund Overview 21 Schedule of Investments 22 MARSICO FLEXIBLE CAPITAL FUND Investment Review 24 Fund Overview 26 Schedule of Investments 27 MARSICO GLOBAL FUND Investment Review 29 Fund Overview 31 Schedule of Investments 32 FINANCIAL STATEMENTS 34 NOTES TO FINANCIAL STATEMENTS 44 EXPENSE EXAMPLE 52 CONSIDERATION OF INVESTMENT ADVISORY AGREEMENTS 53 OTHERINFORMATION 56 1 KEY FUND STATISTICS (UNAUDITED) Marsico Focus Fund Marsico Growth Fund Marsico 21st Century Fund MFOCX MGRIX MXXIX For additional disclosures, please see page 9. For additional disclosures, please see page 11. For additional disclosures, please see page 16. PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) TOTAL ANNUAL OPERATING EXPENSES* 1.36% TOTAL ANNUAL OPERATING EXPENSES* 1.37% TOTAL ANNUAL OPERATING EXPENSES* 1.46% SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) TOP FIVE HOLDINGS TOP FIVE HOLDINGS TOP FIVE HOLDINGS GOOGLE, INC. - CL. A 7.06% GOOGLE, INC. - CL. A 5.22% FACEBOOK, INC. - CL. A 4.94% BIOGEN IDEC INC. 6.71% GILEAD SCIENCES, INC. 5.11% GOOGLE, INC. - CL. A 3.61% GILEAD SCIENCES, INC. 6.57% BIOGEN IDEC INC. 4.80% BIOGEN IDEC INC. 3.50% VISA, INC. - CL. A 5.65% MONSANTO COMPANY 4.54% GILEAD SCIENCES, INC. 3.48% MONSANTO COMPANY 5.59% VISA, INC. - CL. A 4.47% MONSANTO COMPANY 3.28% For additional disclosures about the Marsico Funds, please see page 4. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. 2 KEY FUND STATISTICS (UNAUDITED) Marsico International Opportunities Fund Marsico Flexible Capital Fund Marsico Global Fund MIOFX MFCFX MGLBX For additional disclosures, please see page 21. For additional disclosures, please see page 26. For additional disclosures, please see page31. PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) TOTAL ANNUAL OPERATING EXPENSES* 1.74% NET EXPENSES*† 1.60% TOTAL ANNUAL OPERATING EXPENSES* 1.47% TOTAL ANNUAL OPERATING EXPENSES* 1.86% NET EXPENSES*† 1.60% SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) TOP FIVE HOLDINGS TOP FIVE HOLDINGS TOP FIVE HOLDINGS ROCHE HOLDING AG 4.41% BIOGEN IDEC INC. 4.83% CANADIAN PACIFIC RAILWAY LTD. 4.88% ASML HOLDING N.V. 4.41% CONSTELLATION BRANDS, INC. - CL. A 4.18% WYNN MACAU LTD. 4.82% LIBERTY GLOBAL PLC - SERIES C 4.12% AUTOZONE, INC. 4.06% GOOGLE, INC. - CL. A 4.08% CANADIAN PACIFIC RAILWAY LTD. 4.10% GILEAD SCIENCES, INC. 4.02% PRICELINE.COM, INC. 4.02% COMPAGNIE FINANCIERE RICHEMONT S.A. 3.69% THE SHERWIN-WILLIAMS COMPANY 3.98% MONSANTO COMPANY 3.57% Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. 3 KEY FUND STATISTICS (UNAUDITED) ADDITIONAL DISCLOSURES ABOUT THE MARSICO FUNDS * The Total Annual Operating Expenses and Net Expenses are reflective of the information disclosed in the Funds’ Prospectus dated January 31, 2014. The information may differ from the expense ratios disclosed in this report. † Marsico Capital Management, LLC (the “Adviser”) has entered into a written expense limitation and fee waiver agreement under which it has agreed to limit the total expenses of each of the International Opportunities Fund and the Global Fund (excluding interest, taxes, acquired fund fees and expenses, litigation, brokerage and extraordinary expenses) to an annual rate of 1.60% of each Fund’s average net assets until January 31, 2015. This expense limitation and fee waiver agreement may be terminated by the Adviser at any time after January 31, 2015, upon 15 days prior notice to the Fund and its administrator. The Adviser may recoup from a Fund fees previously waived or expenses previously reimbursed by the Adviser with respect to that Fund pursuant to this agreement (or a previous expense limitation agreement) if such reimbursement does not cause the Fund to exceed the expense limitation currently in effect and the reimbursement is made within three years after the year in which the Adviser waived the fee or reimbursed the expense. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. The performance included in the chart does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the 21st Century Fund (for the period prior to March 31, 2004), the International Opportunities Fund (for the period prior to September 30, 2004 and from October 2011 through December 2013), the Flexible Capital Fund (for the period prior to February 1, 2011), and the Global Fund (for the period prior to January 1, 2009, from April 2009 through May 2009 and from January 2012 through March 2014) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. The performance returns for the 21st Century Fund (for the period from April 2004 through January 2005), the International Opportunities Fund (for the period from October 2004 through December 2005 and from January 2014 through March 2014), and the Global Fund (for the one-month period June 2009) would have been higher but for the reimbursement of fees waived previously. Sector weightings represent the percentage of the respective Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 4 MARKET ENVIRONMENT MARKET ENVIRONMENT: OCTOBER 2013 – MARCH 2014 (UNAUDITED) Global equity market indices posted positive gains for the six-month fiscal period that ended March 31, 2014, belying the performance volatility below the surface. During the period, investors grappled with concerns about US Federal Reserve (“Fed”) policy, slower growth in emerging markets, rising equity valuations, weaker US economic data and geopolitical tensions in Ukraine. Despite a string of weak job gains at the end of 2013 and a difficult winter, which affected retail sales, job growth, construction activity and the housing market, the US economy expanded at a respectable pace. Center stage discussions for US markets involved prospective Fed policy, including the Fed’s intent to taper quantitative easing. During the reporting period, the Fed stayed the course by gradually reducing its monthly purchases of US Treasuries. Late in the period, in her first news conference as Fed Chair, Janet Yellen offered a potential time table for future Fed increases in US short-term interest rates. International developed equity markets, as measured by the MSCI EAFE Index, posted a return that, while positive, lagged many US equity indices. The European Central Bank, under Mario Draghi’s leadership, recently announced that it could support sovereign debt through additional measures, potentially including sovereign debt purchases, similar to the quantitative easing used in the US. While European growth remained sluggish, the acute crisis for the continent appears to have ended. Central bank commitment to support growth in Japan through measures taken to weak its currency has helped boost profitability for Japan’s exporters. Emerging market equities’ performance, as measured by the MSCI Emerging Markets Index, trailed the returns of developed markets. Weaker Chinese economic data contributed to fears in the marketplace of a potentially significant slowdown. Brazil, meanwhile, showed signs of strain as inflation and consumer debt levels increased. Index Name(1) Universe of Equities Represented Six-Month Total Return US S&P 500 US large-capitalization equities +12.51% Russell 3000 US publicly-traded equities of all sizes +12.28% Russell 2000 US small-capitalization equities +9.94% Russell Mid-Cap US medium-capitalization equities +12.21% Index Name(1) Universe of Equities Represented Six-Month Total Return INTERNATIONAL MSCI EAFE (US$) Equities in developed international equity markets, including Japan, Western Europe, and Australasia +6.41% MSCI Emerging Markets (US$) Equities in developing international equity markets, including China, India, Eastern Europe, and Latin America +1.39% MSCI ACWI (US$) Equities in the global developed and emerging markets +8.48% The six-months ended March 31, 2014 were a volatile period for many currencies. Emerging market currencies generally sold off due to economic instability and the potential effect of the US Federal Reserve’s tapering of monetary stimulus. Political tension in the Ukraine region led to a steep decline in the Russian ruble. Late in the period, China’s central bank announced that it would loosen the trading range for the yuan against the US dollar, allowing the currency to trade in a wider range than before. During much of the period, the US dollar generally rose against other major currencies in anticipation of a strengthening economy and higher interest rates. The US dollar weakened late in the reporting period, finishing the period at roughly the same levels it held at the beginning of the six-month period. The Japanese yen weakened as Japanese policymakers continued initiatives to end Japan’s deflation. The euro and the British pound generally strengthened. THE MARSICO INVESTMENT TEAM (1)All indices are unmanaged and investors cannot invest directly in an index. 5 FOCUS FUND & GROWTH FUND INVESTMENT REVIEW BY TOM MARSICO AND CORALIE WITTER (UNAUDITED) The Marsico Focus Fund and the Marsico Growth Fund posted total returns of +10.16% and +8.66%, respectively, for the six-month fiscal period ended March 31, 2014. While the Funds posted significant absolute gains, both Funds’ relative performance lagged their benchmark index, the S&P 500 Index, which had a total return of +12.51% for the six-month fiscal period ended March 31, 2014. Please see the Funds’ Overviews for more detailed information about each Fund’s longer-term performance for various periods ended March 31, 2014. The performance data for the Funds quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Funds are intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Funds may not necessarily hold these securities or investments today. Please see the accompanying Schedules of Investments for the percentage of each Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. The Focus Fund is non-diversified and may hold fewer securities than a diversified fund because it is permitted to invest a greater percentage of its assets in a smaller number of securities. Holding fewer securities increases the risk that the value of the Fund could go down because of the poor performance of a single investment. The Funds are subject to broad risks associated with investing in equity securities markets generally, including the risks that the securities and markets in which they invest may experience volatility and instability, that domestic and global economies and markets may undergo periods of cyclical change and decline, that investors may at times avoid investments in equity securities, and that investments may not perform as anticipated. Please see the Prospectus for more information. The Focus Fund and the Growth Fund often invest in similar growth companies. Their performance may differ, however, because of a variety of factors. Among other factors, the Focus Fund is a non-diversified mutual fund that may invest in a more concentrated portfolio and may hold the securities of fewer issuers than the Growth Fund, which is a diversified Fund. As a result, the Focus Fund may hold some securities that are different from those held by the Growth Fund, and the Focus Fund may be more exposed to individual stock volatility than the Growth Fund or other mutual funds that invest in a relatively larger number of securities. FOCUS FUND The Marsico Focus Fund’s underperformance versus the S&P 500 Index for the six-month fiscal period ended March 31, 2014 was primarily attributable to stock selection in a few sectors and variations from certain benchmark sector weightings. Stock selection in the Industrials sector, as defined in the Global Industry Classification Standard (“GICS”),(2) was weak. Power systems company Rolls-Royce Holdings PLC (-5%), engine and power generation products provider Cummins, Inc. (-8%), and aerospace company The Boeing Company (-16%) each posted negative returns prior to being sold from the Fund. The Fund’s Financials holdings posted a collective return of +7% during the period. While positive, the return lagged the +13% gain of the S&P 500 Index Financials sector. Fund positions in Citigroup, Inc. (+0.8%) and American International Group, Inc. (+0.6%) posted returns that were essentially flat prior to being sold from the Fund. The Fund’s performance was further hampered by having an underweight allocation to Financials, as the sector was a generally strong performing area of the benchmark index. 6 FOCUS FUND & GROWTH FUND Stock selection in the Information Technology and Consumer Staples sectors negatively impacted performance. Semiconductor company ASML Holding N.V. (-5%) and beverage products company Keurig Green Mountain, Inc. (-24%) each were material detractors from performance. The Fund held a position in Keurig Green Mountain early in the reporting period, and then sold the position in October in favor of other investments. In February, the Fund reestablished a position in Keurig Green Mountain following the company’s announcement of a partnership with Coca-Cola for the use of Coca-Cola’s brand portfolio in a new Keurig cold beverage system. Other individual positions having a material negative impact on performance results included athletic apparel retailer lululemon athletica, inc. (-17% prior to being sold) and biopharmaceutical company Celgene Corporation (-9%). From a sector allocation standpoint, the Fund’s performance was hampered by maintaining a significant overweight allocation to the Consumer Discretionary sector, as it was a weak-performing sector of the benchmark index. There were a few areas of strength for the Fund during the period. Stock selection within the Consumer Discretionary sector was strong. Wynn Resorts Ltd. (+45%) and Starwood Hotels & Resorts Worldwide, Inc. (+23%) each garnered significant stock price gains. Other leading Fund holdings during the period included biotechnology company Biogen Idec Inc. (+27%) and Internet services company Google, Inc. – Cl. A (+28%). From a sector allocation perspective, the Fund benefitted from having a sizeable stake in the Health Care sector, which was the strongest-performing sector of the benchmark index. The Fund also benefitted from having few investments in the weak-performing Consumer Staples sector. During the reporting period, the Fund reduced its exposure to the Financials and Industrials sectors while increasing its allocations to the Information Technology, Energy, Consumer Discretionary, and Materials sectors. GROWTH FUND The Marsico Growth Fund underperformed the S&P 500 Index and shared several of the Focus Fund’s performance attributes for the six-month fiscal period ended March 31, 2014. Similar to the Focus Fund, the Growth Fund’s stock selection in the Information Technology sector detracted from performance. Semiconductor company ASML Holding N.V. (-5%) and social networking position LinkedIn Corporation – Cl. A (-24%) each posted negative returns. Also like the Focus Fund, the Growth Fund’s stock selection in the Financials and Industrials sectors was weak. Citigroup, Inc. (-2%) and American International Group, Inc. (-0.3% prior to being sold) were primary detractors within the Financials sector. Industrials positions Rolls-Royce Holdings PLC (-11%), engine and power generation products provider Cummins, Inc. (-8%), and aerospace company The Boeing Company (-15%) each posted negative returns prior to being sold from the Fund. Other individual holdings having a material negative effect on Fund performance included athletic apparel retailer lululemon athletica, inc. (-36% prior to being sold) and biotechnology company Celgene Corporation (-9%). The Growth Fund’s performance was also impaired by having a significant overweight allocation to the Consumer Discretionary sector, which was a weak-performing sector of the benchmark S&P 500 Index. Although the Fund’s performance was impaired by its sizeable allocation to the Consumer Discretionary sector, the Growth Fund’s stock selection within the sector was generally strong. Like the Focus Fund, the Growth Fund’s holdings in Wynn Resorts Ltd. (+45%) and Starwood Hotels & Resorts Worldwide, Inc. (+23%) each registered meaningful stock price gains. 7 FOCUS FUND & GROWTH FUND The Fund’s stock selection and positioning in the Consumer Staples sector aided performance. The Fund benefitted from having few investments in Consumer Staples, as it was a weaker-performing sector of the benchmark index. The Fund further benefitted from stock selection within that sector. Unlike the Focus Fund, which sold its position in Keurig Green Mountain, Inc. during a portion of the reporting period, the Growth Fund maintained a position in Keurig Green Mountain throughout the six-month period. The Growth Fund, therefore, benefitted as Keurig Green Mountain’s stock price soared on the company’s announcement of a partnership with Coca-Cola. Keurig Green Mountain posted a return of +40% for the Fund during the reporting period and positively contributed to performance. Internet services company Google, Inc. – Cl. A (+27%) and biotechnology company Biogen Idec Inc. (+27%) were additional individual holdings that had a material, positive impact on Fund performance. From a sector allocation standpoint, during the fiscal period, the Fund increased its exposure to Information Technology, Industrials, Consumer Staples, and Materials while reducing its exposure to Financials, Consumer Discretionary, and Health Care. Fiscal Period-End Investment Posture As of March 31, 2014, the Focus Fund’s and the Growth Fund’s largest sector allocations included Consumer Discretionary, Information Technology, Industrials (in the case of the Growth Fund), Health Care, and Materials. The Funds had no exposure at period end to the Utilities and Telecommunication Services sectors. Sincerely, THOMAS F. MARSICO CORALIE T. WITTER, CFA PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. Please see the Prospectus for more information. Regarding GICS data cited throughout this report, the Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s (“S&P”) and is licensed for use by Marsico Capital Management, LLC (the “Adviser”). Neither MSCI, S&P, nor the Adviser or any third party involved in compiling GICS makes any express or implied warranties or representations with respect to such standard or classification (or the results from use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification. MSCI, S&P, the Adviser, and any of their affiliates or third parties involved in compiling GICS shall not have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. 8 FOCUS FUND OVERVIEW March 31, 2014 (Unaudited) The Focus Fund invests primarily in the common stocks of large companies that are selected for their long-term growth potential. The Fund will normally hold a core position of between 20 and 35 common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.36% NET ASSETS $867,360,488 NET ASSET VALUE PER SHARE $20.19 GROWTH OF $10,000(1) PERFORMANCE COMPARISON SECTOR ALLOCATION(2) TOP FIVE HOLDINGS GOOGLE, INC. - CL. A 7.06% BIOGEN IDEC INC. 6.71% GILEAD SCIENCES, INC. 6.57% VISA, INC. - CL. A 5.65% MONSANTO COMPANY 5.59% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated January 31, 2014 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. This chart assumes an initial investment of $10,000 made on March 31, 2004. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 9 SCHEDULE OF INVESTMENTS MARSICO FOCUS FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense General Dynamics Corporation $ % Apparel Retail The TJX Companies, Inc. Application Software salesforce.com, inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Cable & Satellite Comcast Corporation - Cl. A Casinos & Gaming Wynn Resorts Ltd. Consumer Finance American Express Company Data Processing & Outsourced Services Visa, Inc. - Cl. A Fertilizers & Agricultural Chemicals Monsanto Company Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Internet Retail priceline.com, Inc.* Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* Investment Banking & Brokerage The Charles Schwab Corporation IT Consulting & Other Services Cognizant Technology Solutions Corporation - Cl. A* Managed Health Care UnitedHealth Group, Inc. COMMON STOCKS (continued) Movies & Entertainment The Walt Disney Company $ % Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Exploration & Production Continental Resources, Inc.* Packaged Foods & Meats Keurig Green Mountain, Inc. Pharmaceuticals Pacira Pharmaceuticals, Inc.* Railroads Canadian Pacific Railway Ltd. Restaurants Starbucks Corporation Semiconductor Equipment ASML Holding N.V. Specialty Chemicals The Sherwin-Williams Company TOTAL COMMON STOCKS (Cost $590,626,776) SHORT-TERM INVESTMENTS State Street Institutional U.S. Government Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $35,533,154) TOTAL INVESTMENTS (Cost $626,159,930) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to financial statements. 10 GROWTH FUND OVERVIEW March 31, 2014 (Unaudited) The Growth Fund invests primarily in the common stocks of large companies that are selected for their long-term growth potential. The Growth Fund will normally hold a core position of between 35 and 50 common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.37% NET ASSETS $593,174,047 NET ASSET VALUE PER SHARE $21.85 GROWTH OF $10,000(1) PERFORMANCE COMPARISON SECTOR ALLOCATION(2) TOP FIVE HOLDINGS GOOGLE, INC. - CL. A 5.22% GILEAD SCIENCES, INC. 5.11% BIOGEN IDEC INC. 4.80% MONSANTO COMPANY 4.54% VISA, INC. - CL. A. 4.47% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated January 31, 2014 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. This chart assumes an initial investment of $10,000 made on March 31, 2004. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 11 SCHEDULE OF INVESTMENTS MARSICO GROWTH FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense General Dynamics Corporation $ % Safran S.A. Airlines American Airlines Group, Inc.* United Continental Holdings, Inc.* Apparel Retail The Gap, Inc. The TJX Companies, Inc. Application Software salesforce.com, inc.* Auto Parts & Equipment Delphi Automotive PLC Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Broadcasting CBS Corporation - Cl. B Cable & Satellite Comcast Corporation - Cl. A Casinos & Gaming Wynn Resorts Ltd. Data Processing & Outsourced Services FleetCor Technologies, Inc.* Visa, Inc. - Cl. A Diversified Banks Citigroup, Inc. Drug Retail CVS Caremark Corporation Fertilizers & Agricultural Chemicals Monsanto Company Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. COMMON STOCKS (continued) Internet Retail Amazon.com, Inc.* $ % priceline.com, Inc.* Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* LinkedIn Corporation - Cl. A* Investment Banking & Brokerage The Charles Schwab Corporation Movies & Entertainment The Walt Disney Company Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Exploration & Production Antero Resources Corporation* Continental Resources, Inc.* Packaged Foods & Meats Keurig Green Mountain, Inc. Railroads Canadian Pacific Railway Ltd. Union Pacific Corporation Restaurants Starbucks Corporation Security & Alarm Services Tyco International Ltd. Semiconductor Equipment ASML Holding N.V. Semiconductors Texas Instruments, Inc. Specialty Chemicals Ecolab, Inc. The Sherwin-Williams Company Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $420,059,358) * Non-income producing. See notes to financial statements. 12 SCHEDULE OF INVESTMENTS Number of Shares Value Percent of Net Assets SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% $ % TOTAL SHORT-TERM INVESTMENTS (Cost $5,816,127) TOTAL INVESTMENTS (Cost $425,875,485) Cash and Other Assets, Less Liabilities NET ASSETS $ % See notes to financial statements. 13 21st CENTURY FUND INVESTMENT REVIEW BY BRANDON GEISLER (UNAUDITED) The Marsico 21st Century Fund posted a return of +10.47% for the six-month fiscal period ended March 31, 2014. While the Fund posted solid absolute gains, it underperformed the S&P 500 Index, which we consider to be the Fund’s primary benchmark index and which had a total return of +12.51% over the same time period. The Russell 3000 Index, a proxy for the performance of all publicly-traded US equity securities including smaller capitalization companies (which may be a useful comparison in light of the Fund’s ability to invest across the entire market capitalization spectrum), had a total return of +12.28%. Please see the Fund Overview for more detailed information about the Fund’s longer-term performance for various time periods ended March 31, 2014. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. The Fund is subject to broad risks associated with investing in equity securities markets generally, including the risks that the securities and markets in which it invests may experience volatility and instability, that domestic and global economies and markets may undergo periods of cyclical change and decline, that investors may at times avoid investments in equity securities, and that investments may not perform as anticipated. Please see the Prospectus for more information. Stock selection in a few sectors and variations from certain benchmark sector weightings detracted from the Fund’s performance for the six-month fiscal period ended March 31, 2014. Consumer Discretionary was a relatively weak-performing sector of the benchmark S&P 500 Index with a return of +8%, and Fund performance was hampered by having more than 23% of the Fund’s net assets, on average, invested in the sector. The Fund’s holdings within the sector gained +4% and underperformed the benchmark index sector return. Lululemon athletica, inc., an athletic apparel company, for example, faced several challenges during the period, including a change in its CEO. The stock declined -34% prior to being sold from the Fund. SFX Entertainment, Inc., a media conglomerate, slid -43% and was sold from the Fund. Retailing companies generally struggled during the period as extremely harsh winter weather led to fewer shoppers visiting stores. Fund positions LKQ Corporation, an auto parts retailer, and Ulta Salon, Cosmetics & Fragrance, Inc. each declined more than -21%. Stock selection in the Industrials sector detracted from performance. DigitalGlobe, Inc., a provider of commercial earth imagery services, posted a return of -31%. Information services company Verisk Analytics, Inc. – Cl. A (-4% prior to being sold) also had a negative impact on performance results. Several of the Fund’s Information Technology holdings struggled, particularly social media company LinkedIn Corporation – Cl. A (-22%) and semiconductor equipment company ASML Holding N.V. (-5%). The Fund’s holdings in the Materials sector posted a collective return of +9%. While the return was positive, the Fund’s Materials positions did not keep pace with the +14% return of the S&P 500 Index Materials sector. There were several areas of strength for the Fund during the period. The Fund’s Consumer Staples holdings performed well. Beverage companies Constellation Brands, Inc. – Cl. A (+48%) and Keurig Green Mountain, Inc. (+41%) were among the Fund’s strongest-performing holdings. Stock selection within the Health Care sector was beneficial to performance. Biotechnology companies Biogen Idec Inc. (+28%) and Incyte Corporation Ltd. (+36% prior to being sold) each registered significant stock price gains. 14 21st CENTURY FUND Other individual holdings that performed well included casino operator Wynn Resorts Ltd. (+45%), Internet services company Google, Inc. – Cl. A (+27%) and media company The Walt Disney Company (+25%). During the reporting period, the Fund increased its investments in the Information Technology and Telecommunication Services sectors and trimmed its exposure to the Consumer Discretionary sector. Fiscal Period-End Investment Posture As of March 31, 2014, the Fund’s primary economic sector allocations included Information Technology, Consumer Discretionary, Industrials, and Health Care. The Fund had no investments in the Utilities sector. Sincerely, BRANDON A. GEISLER PORTFOLIO MANAGER Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to March 31, 2004, the performance returns for the 21st Century Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the period from April 2004 through January 2005, performance returns for the 21st Century Fund would have been higher but for the reimbursement of fees waived previously. Please see the Prospectus for more information. 15 21st CENTURY FUND OVERVIEW March 31, 2014 (Unaudited) The 21st Century Fund invests primarily in common stocks that are selected for their long-term growth potential. The Fund may invest in companies of any size, and will normally hold a core position of between 35 and 60 common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.46% NET ASSETS $326,470,830 NET ASSET VALUE PER SHARE $19.94 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS FACEBOOK, INC. - CL. A 4.94% GOOGLE, INC. - CL. A 3.61% BIOGEN IDEC INC. 3.50% GILEAD SCIENCES, INC. 3.48% MONSANTO COMPANY 3.28% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated January 31, 2014 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the 21st Century Fund (for the period prior to March 31, 2004) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. For the period from April 2004 through January 2005, performance returns for the 21st Century Fund would be higher but for the reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on March 31, 2004. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 16 SCHEDULE OF INVESTMENTS MARSICO 21st CENTURY FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense BE Aerospace, Inc.* $ % DigitalGlobe, Inc.* TransDigm, Inc. Airlines Delta Air Lines, Inc. United Continental Holdings, Inc.* Application Software salesforce.com, inc.* Splunk, Inc.* Workday, Inc. - Cl. A* Biotechnology Alexion Pharmaceuticals, Inc.* Biogen Idec Inc.* BioMarin Pharmaceutical, Inc.* Gilead Sciences, Inc.* Isis Pharmaceuticals, Inc.* Casinos & Gaming Wynn Resorts Ltd. Data Processing & Outsourced Services FleetCor Technologies, Inc.* MasterCard, Inc. - Cl. A Distillers & Vintners Constellation Brands, Inc. - Cl. A* Distributors LKQ Corporation* Diversified Support Services Copart, Inc.* Fertilizers & Agricultural Chemicals Monsanto Company Footwear Deckers Outdoor Corporation* Health Care Equipment Novadaq Technologies, Inc.* Health Care Services Envision Healthcare Holdings, Inc.* Home Improvement Retail Lumber Liquidators Holdings, Inc.* COMMON STOCKS (continued) Hotels, Resorts & Cruise Lines Hilton Worldwide Holdings, Inc.* $ % Human Resource & Employment Services Robert Half International, Inc. Internet Retail Amazon.com, Inc.* TripAdvisor, Inc.* Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* LinkedIn Corporation - Cl. A* Zillow, Inc. - Cl. A* Investment Banking & Brokerage Morgan Stanley The Charles Schwab Corporation IT Consulting & Other Services Cognizant Technology Solutions Corporation - Cl. A* Movies & Entertainment The Walt Disney Company Twenty-First Century Fox, Inc. - Cl. A Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Exploration & Production Antero Resources Corporation* Packaged Foods & Meats Keurig Green Mountain, Inc. Railroads Genesee & Wyoming, Inc. - Cl. A* Real Estate Services Realogy Holdings Corporation* Regional Banks City National Corporation First Republic Bank Research & Consulting Services IHS, Inc. - Cl. A* * Non-income producing. See notes to financial statements. 17 SCHEDULE OF INVESTMENTS MARSICO 21st CENTURY FUND SCHEDULE OF INVESTMENTS (continued) March 31, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS (continued) Restaurants Domino's Pizza, Inc. $ % Dunkin' Brands Group, Inc. Panera Bread Company - Cl. A* Semiconductor Equipment ASML Holding N.V. Semiconductors ARM Holdings PLC Specialty Chemicals The Sherwin-Williams Company Specialty Stores Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc.* Trading Companies & Distributors Fastenal Company Wireless Telecommunication Services SBA Communications Corporation - Cl. A* TOTAL COMMON STOCKS (Cost $245,474,597) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $8,826,854) TOTAL INVESTMENTS (Cost $254,301,451) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to financial statements. 18 INTERNATIONAL OPPORTUNITIES FUND INVESTMENT REVIEW BY JIM GENDELMAN AND MUNISH MALHOTRA (UNAUDITED) The Marsico International Opportunities Fund posted a total return of (US$) -0.81% for the six-month fiscal period ended March 31, 2014. The Fund underperformed the MSCI EAFE Index, which we consider to be the Fund’s benchmark index and which had a total return of (US$) +6.41%. Please see the Fund Overview for more detailed information about the Fund’s longer-term performance for various time periods ended March 31, 2014. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, differences in securities regulations and accounting standards, possible changes in taxation, limited public information, and other factors. In addition, the Fund is subject to broad risks associated with investing in equity securities markets generally, including the risks that the securities and markets in which it invests may experience volatility and instability, that domestic and global economies and markets may undergo periods of cyclical change and decline, that investors may at times avoid investments in equity securities, and that investments may not perform as anticipated. Please see the Prospectus for more information. Stock selection and an overweight allocation to the Consumer Discretionary sector, the weakest-performing sector of the benchmark MSCI EAFE Index, detracted from Fund performance as compared to its benchmark index. Athletic apparel company lululemon athletica, inc., for example, declined -36% prior to being sold from the Fund. Jin Company Ltd., a Japan-based eyewear products company, posted a return of -40% before it was sold from the Fund. Stock selection in the Information Technology sector detracted from Fund performance as compared to its benchmark index. Several of the Fund’s Internet services investments posted negative returns. European data center provider Telecity Group PLC (-25% prior to being sold) and Latin American ecommerce company MercadoLibre, Inc. (-29% prior to being sold) each had a material, negative effect on performance. Semiconductor equipment company ASML Holding N.V. (-6%) was another detractor within the sector. The Fund’s performance was also adversely affected by stock selection in the Consumer Staples and Health Care sectors. French alcoholic beverage company Remy Cointreau S.A. (-26%) and Jeronimo Martins SGPS, S.A., a leading food distributor in Poland and Portugal (-25%), were the primary detractors within the Consumer Staples sector. Both positions were sold during the period. Within the Health Care sector, biotechnology company Gilead Sciences, Inc. slid -6% and was a detractor from performance. Although active currency management is not a central facet of the Fund’s investment process, fluctuations in major world currencies can at times affect the Fund’s performance. During the period, the net effect of currency moves was negative for the Fund. While the Fund did well as compared to the benchmark index by having less exposure to securities denominated in the Japanese yen, which weakened versus most major world currencies, the Fund’s results were adversely affected by having exposure to the Canadian dollar, which also weakened, and by having an underweight allocation to the British pound, which generally strengthened during the period. Stock selection in the Industrials sector aided Fund performance. Canadian Pacific Railway Ltd. rose +21% and was a material positive contributor to performance. 19 INTERNATIONAL OPPORTUNITIES FUND Certain other individual holdings performed well, including United Kingdom-based financial service company Hargreaves Lansdown PLC which soared +51% during the period. Indian multinational automotive company Tata Motors Ltd. ADR (+34%) and European payments processor Wirecard A.G. (+22%) were other leading Fund holdings. During the period, the Fund increased its allocations to the Consumer Discretionary and Health Care sectors, while reducing its holdings in the Consumer Staples, Financials, and Materials sectors. The International Opportunities Fund experienced elevated portfolio turnover during the period, which may occur at times such as when the Fund changes its portfolio composition to harvest gains, take advantage of new opportunities, preserve capital, or limit losses. Portfolio turnover increases transaction-related expenses and could reduce Fund returns. Fiscal Period-End Investment Posture As of March 31, 2014, the Fund’s primary economic sector allocations included Consumer Discretionary, Information Technology, Health Care, and Industrials. The Fund had no exposure to the Utilities, Telecommunication Services, and Materials sectors at period-end. In terms of country allocations, the Fund’s most significant weightings at period-end, excluding short-term investments, were the United Kingdom, the United States, Netherlands, Canada, China/Hong Kong, Switzerland, and Germany. The Fund’s United States holdings primarily comprised multi-national companies. Country-level weightings generally should be considered a residual of the Fund’s stock selection process rather than a major, proactive facet of its investment strategy. Sincerely, JAMES G. GENDELMAN MUNISH MALHOTRA, CFA PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to September 30, 2004 and from October 2011 through December 2013, the performance returns for the International Opportunities Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the period from October 2004 through December 2005 and from January 2014 through March 2014, performance returns for the International Opportunities Fund would have been higher but for the reimbursement of fees waived previously. Please see the Prospectus for more information. 20 INTERNATIONAL OPPORTUNITIES FUND OVERVIEW March 31, 2014 (Unaudited) The International Opportunities Fund invests primarily in common stocks of foreign companies that are selected for their long-term growth potential. The Fund may invest in an unlimited number of companies of any size throughout the world. It normally invests in the securities of issuers that are economically tied to one or more foreign countries, and expects to be invested in various issuers or securities that together have ties to at least four different foreign countries. Some issuers or securities in the Fund’s portfolio may be based in or economically tied to the United States or to emerging markets. TOTAL ANNUAL OPERATING EXPENSES*1.74% NET EXPENSES*†1.60% NET ASSETS $184,037,290 NET ASSET VALUE PER SHARE $15.08 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS ROCHE HOLDING AG 4.41% ASML HOLDING N.V. 4.41% LIBERTY GLOBAL PLC - SERIES C 4.12% CANADIAN PACIFIC RAILWAY LTD. 4.10% COMPAGNIE FINANCIERE RICHEMONT S.A. 3.69% * The Total Annual Operating Expenses and Net Expenses are reflective of the information disclosed in the Funds’ Prospectus dated January 31, 2014 and may differ from the expense ratios disclosed in this report. † Marsico Capital Management, LLC (the “Adviser”) has entered into a written expense limitation and fee waiver agreement under which it has agreed to limit the total expenses of the International Opportunities Fund (excluding interest, taxes, acquired fund fees and expenses, litigation, brokerage and extraordinary expenses) to an annual rate of 1.60% of the Fund’s average net assets until January 31, 2015. This expense limitation and fee waiver agreement may be terminated by the Adviser at any time after January 31, 2015, upon 15 days prior notice to the Fund and its administrator. The Adviser may recoup from the Fund fees previously waived or expenses previously reimbursed by the Adviser with respect to the Fund pursuant to this agreement (or a previous expense limitation agreement) if such reimbursement does not cause the Fund to exceed the expense limitation currently in effect and the reimbursement is made within three years after the year in which the Adviser waived the fee or reimbursed the expense. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the International Opportunities Fund (for the period prior to September 30, 2004 and from October 2011 through December 2013) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. For the period from October 2004 through December 2005 and from January 2014 through March 2014, performance returns for the International Opportunities Fund would be higher but for the reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on March 31, 2004. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. The MSCI EAFE Index tracks the stocks of about 1,000 companies in Europe, Australasia, and the Far East (EAFE). 21 SCHEDULE OF INVESTMENTS MARSICO INTERNATIONAL OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Safran S.A. $ % Zodiac Aerospace Apparel, Accessories & Luxury Goods Adidas A.G. Compagnie Financiere Richemont S.A. Luxottica Group S.p.A. Asset Management & Custody Banks Azimut Holding S.p.A. Hargreaves Lansdown PLC Automobile Manufacturers Bayerische Motoren Werke AG Tata Motors Ltd. ADR Biotechnology Gilead Sciences, Inc.* Cable & Satellite Liberty Global PLC - Series C* Naspers Ltd. - Cl. N Casinos & Gaming Sands China Ltd. Data Processing & Outsourced Services MasterCard, Inc. - Cl. A Wirecard A.G. Electrical Components & Equipment Sensata Technologies Holding N.V.* Electronic Equipment & Instruments Keyence Corporation General Merchandise Stores Dollarama, Inc. Health Care Equipment Covidien PLC Novadaq Technologies, Inc.* Hypermarkets & Super Centers Puregold Price Club, Inc. COMMON STOCKS (continued) Internet Retail ASOS PLC* $ % priceline.com, Inc.* Qunar Cayman Islands Ltd. ADR* Rakuten, Inc. Start Today Company Ltd. Internet Software & Services Baidu, Inc. Spon. ADR* Yahoo!, Inc.* Yandex N.V. - Cl. A* Leisure Facilities Merlin Entertainments PLC* Life & Health Insurance AIA Group Ltd. St. James's Place PLC Movies & Entertainment Imax Corporation* Oil & Gas Equipment & Services Anton Oilfield Services Group Schlumberger Ltd. Pharmaceuticals Novo Nordisk A/S - Cl. B Roche Holding AG Publishing Rightmove PLC Railroads Canadian Pacific Railway Ltd. Restaurants Alsea S.A.B. de C.V. Domino's Pizza Group PLC Semiconductor Equipment ASML Holding N.V. Semiconductors ARM Holdings PLC TOTAL COMMON STOCKS (Cost $158,663,471) * Non-income producing. See notes to financial statements. 22 SCHEDULE OF INVESTMENTS Number of Shares Value Percent of Net Assets SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% $ % TOTAL SHORT-TERM INVESTMENTS (Cost $14,132,112) TOTAL INVESTMENTS (Cost $172,795,583) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Canada $ % China/Hong Kong Denmark France Germany India Ireland Italy Japan Mexico Netherlands Philippines Russia South Africa Switzerland United Kingdom United States(1) $ % Includes short-term securities. See notes to financial statements. 23 FLEXIBLE CAPITAL FUND INVESTMENT REVIEW BY MUNISH MALHOTRA AND JORDON LAYCOB (UNAUDITED) The Marsico Flexible Capital Fund posted a total return of +8.92% for the six-month fiscal period ended March 31, 2014. While the Fund produced a significant absolute return, it underperformed the S&P 500 Index, which we consider to be the Fund’s benchmark index and which had a total return of +12.51%. Please see the Fund Overview for more detailed information about the Fund’s performance for various time periods ended March 31, 2014. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. The Fund is subject to broad risks associated with investing in equity securities markets generally, including the risks that the securities and markets in which it invests may experience volatility and instability, that domestic and global economies and markets may undergo periods of cyclical change and decline, that investors may at times avoid investments in equity securities, and that investments may not perform as anticipated. Please see the Prospectus for more information. Throughout the period, the Fund’s exposure to the Consumer Discretionary sector was more than twice that of its benchmark, the S&P 500 Index. This positioning detracted from relative performance, as Consumer Discretionary was a weak-performing sector of the benchmark index. Lululemon athletica, inc. (-36%), an athletic apparel company, faced several challenges during the period, including quality control and a change in its CEO. Media conglomerate SFX Entertainment, Inc. slid -40%. Retailing companies generally struggled during the period as extremely harsh winter weather led to fewer shoppers visiting stores. Japanese eyewear retailer Jin Company Ltd. declined -39%. Lululemon athletica, SFX Entertainment and Jin were each sold from the Fund prior to period-end. Stock selection in the Industrials sector was weak. The Fund’s Industrials positions posted a combined return of +1.0% during the period and significantly lagged the +14% return of the benchmark index’s Industrials sector. Aerospace holding Lockheed Martin Corporation (-1% prior to being sold) and professional services company IHS, Inc. – Cl. A (-0.2% prior to being sold) were the Fund’s primary detractors within the sector. The Fund’s Financials and Materials holdings also failed to keep pace with the returns of the pertinent benchmark index sectors. Diversified financials company UBS A.G. slid -17% prior to being sold and was a material detractor from Fund performance. Within the Materials sector, The Sherwin-Williams Company gained +8%, but underperformed the +14% return of the S&P 500 Index Materials sector and, therefore, detracted from performance relative to the Fund’s benchmark index. Other holdings that detracted from Fund performance included biotechnology company Celgene Corporation (-8%), French alcoholic beverage company Remy Cointreau S.A. (-28% prior to being sold), and semiconductor equipment company ASML Holding N.V. (-5%). Holdings within the Consumer Staples sector contributed some top performers for the period. Beverage companies Constellation Brands, Inc. - Cl. A (+48%) and Keurig Green Mountain, Inc. (+40%) contributed positively to Fund performance. An underweight allocation to the weaker-performing Energy sector also aided results in comparison to benchmark performance. 24 FLEXIBLE CAPITAL FUND Certain individual Fund holdings had a material, positive effect on performance, including casino operator Wynn Resorts Ltd. (+45%), biotechnology company Biogen Idec Inc. (+27%), Internet services company Google, Inc. – Cl. A (+27%), and retailer AutoZone, Inc. (+27%). During the period, the Fund reduced its allocations to the Financials, Industrials, and Consumer Staples sectors. The Fund’s allocations to Consumer Discretionary, Health Care, and Information Technology sectors increased. The Fund also held several investments in fixed-income securities that did not substantially affect performance during the period and that we believe offer equity-like return potential. The Flexible Capital Fund experienced slightly elevated portfolio turnover during the period, which may occur at times such as when the Fund changes its portfolio composition to harvest gains, take advantage of new opportunities, preserve capital, or limit losses. Portfolio turnover increases transaction-related expenses and could reduce Fund returns. Fiscal Period-End Investment Posture As of period-end, the Fund’s primary economic sector allocations included Consumer Discretionary, Information Technology, Health Care, and Materials. At period-end, the Fund had no exposure to the Energy and Utilities sectors. Sincerely, MUNISH MALHOTRA, CFA JORDON S. LAYCOB PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to February 1, 2011, the performance returns for the Flexible Capital Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. Please see the Prospectus for more information. 25 FLEXIBLE CAPITAL FUND OVERVIEW March 31, 2014 (Unaudited) The Flexible Capital Fund invests primarily in equity securities and other investments that are selected primarily for their long-term growth potential. The Fund may invest in issuers of any size throughout the world, and will normally hold a core position of between 20 and 50 securities or other investments. TOTAL ANNUAL OPERATING EXPENSES* 1.47% NET ASSETS $920,583,012 NET ASSET VALUE PER SHARE $17.86 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS BIOGEN IDEC INC. 4.83% CONSTELLATION BRANDS, INC. - CL. A 4.18% AUTOZONE, INC. 4.06% GILEAD SCIENCES, INC. 4.02% THE SHERWIN-WILLIAMS COMPANY 3.98% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated January 31, 2014 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the Flexible Capital Fund (for the period prior to February 1, 2011) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. This chart assumes an initial investment of $10,000 made on December 29, 2006 (inception). Total returns are based on change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 26 SCHEDULE OF INVESTMENTS MARSICO FLEXIBLE CAPITAL FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Airlines American Airlines Group, Inc.* $ % Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Broadcasting CBS Corporation - Cl. B Cable & Satellite Liberty Global PLC - Series C* Sirius XM Holdings, Inc.* Casinos & Gaming Pinnacle Entertainment, Inc.* Wynn Resorts Ltd. Construction & Engineering Louis XIII Holdings Ltd.* Data Processing & Outsourced Services Visa, Inc. - Cl. A Distillers & Vintners Constellation Brands, Inc. - Cl. A* Fertilizers & Agricultural Chemicals Monsanto Company General Merchandise Stores Dollar General Corporation* Health Care Equipment Novadaq Technologies, Inc.* Home Improvement Retail Lowe's Companies, Inc. Hotels, Resorts & Cruise Lines Hilton Worldwide Holdings, Inc.* Internet Retail Amazon.com, Inc.* COMMON STOCKS (continued) Internet Software & Services Facebook, Inc. - Cl. A* $ % Google, Inc. - Cl. A* Yahoo!, Inc.* Investment Banking & Brokerage The Charles Schwab Corporation Leisure Facilities ClubCorp Holdings, Inc. Mortgage REITs Starwood Property Trust, Inc. Movies & Entertainment The Walt Disney Company Twenty-First Century Fox, Inc. - Cl. A Packaged Foods & Meats Keurig Green Mountain, Inc. Pharmaceuticals Pacira Pharmaceuticals, Inc.* Railroads Union Pacific Corporation Regional Banks First Republic Bank Restaurants Alsea S.A.B. de C.V. Domino's Pizza Group PLC Panera Bread Company - Cl. A* Semiconductor Equipment ASML Holding N.V. Semiconductors Texas Instruments, Inc. Specialty Chemicals The Sherwin-Williams Company TOTAL COMMON STOCKS (Cost $685,269,261) * Non-income producing. See notes to financial statements. 27 SCHEDULE OF INVESTMENTS MARSICO FLEXIBLE CAPITAL FUND SCHEDULE OF INVESTMENTS (continued) March 31, 2014 (Unaudited) Par Value/ Number of Shares Value Percent of Net Assets CORPORATE BONDS Aerospace & Defense TransDigm, Inc., 7.750%, 12/15/18 $ $ % Cable & Satellite Dish DBS Corp., 6.625%, 10/1/14 Casinos & Gaming Pinnacle Entertainment, Inc., 7.500%, 4/15/21 Research & Consulting Services Nielsen Finance Co., 7.750%, 10/15/18 TOTAL CORPORATE BONDS (Cost $18,362,963) INTERNATIONAL BONDS Alternative Carriers Ziggo Bond Co. 144A, 8.000%, 5/15/18 € TOTAL INTERNATIONAL BONDS (Cost $7,949,645) PREFERRED STOCKS Regional Banks First Niagara Financial Group, Inc., Series B, 8.625% TOTAL PREFERRED STOCKS (Cost $5,319,975) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $36,879,654) TOTAL INVESTMENTS (Cost $753,781,498) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to financial statements. 28 GLOBAL FUND INVESTMENT REVIEW BY TOM MARSICO AND JIM GENDELMAN (UNAUDITED) The Marsico Global Fund posted a total return of (US$) +9.39% for the six-month fiscal period ended March 31, 2014. The Fund outperformed the MSCI All Country World Index (“MSCI ACWI Index”), which we consider to be the Fund’s benchmark index and which had a total return of (US$) +8.48%. The MSCI ACWI Index measures equity market performance in the global developed and emerging markets. Please see the Fund Overview for more detailed information about the Fund’s performance for various time periods ended March 31, 2014. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, differences in securities regulations and accounting standards, possible changes in taxation, limited public information, and other factors. In addition, the Fund is subject to broad risks associated with investing in equity securities markets generally, including the risks that the securities and markets in which it invests may experience volatility and instability, that domestic and global economies and markets may undergo periods of cyclical change and decline, that investors may at times avoid investments in equity securities, and that investments may not perform as anticipated. Please see the Prospectus for more information. The Global Fund’s outperformance versus the MSCI ACWI Index was partially attributable to stock selection in the Consumer Discretionary sector. Restaurant operators Potbelly Corporation (+122% prior to being sold) and Alsea S.A.B. de C.V. (+23%) were material, positive performance contributors. Retailer Burlington Stores, Inc. (+66% prior to being sold) and media company Comcast Corporation – Cl. A (+21% prior to being sold) were other leading holdings within the sector. The Fund purchased Potbelly and Burlington Stores during the companies’ respective initial public offerings. A portion of this positive stock selection effect was offset by weak performance from luxury goods companies Hermes International (-7%) and Brunello Cucinelli SpA (-13% prior to being sold). Athletic apparel company lululemon athletica, inc. (-16% prior to being sold) and auto parts retailer LKQ Corporation (-22% prior to being sold) were additional detractors from performance. Stock selection in the Industrials sector aided performance, as aerospace holding Lockheed Martin Corporation (+22%) and water and thermal equipment manufacturer Pentair Ltd. (+18%) posted double-digit gains prior to being sold from the Fund. Stock selection and an underweight allocation to the Energy sector further benefitted performance relative to the Fund’s benchmark. Continental Resources, Inc., a leading driller and producer in the Bakken shale region, posted a stock price gain of +16%. Energy was a weaker-performing sector of the benchmark index and the Fund benefitted from having few investments in the sector. Other strong-performing individual holdings for the Fund included biotechnology company Biogen Idec Inc. (+27%), Internet services company Google, Inc. – Cl. A (+27%), and online security provider FireEye, Inc. (+59% prior to being sold). From a sector allocation perspective, the Fund was aided by having an overweight allocation to the strongest-performing sector of the benchmark index, Health Care, while maintaining an underweight allocation to the weak-performing Consumer Staples sector. 29 GLOBAL FUND Although active currency management is not a central facet of the Fund’s investment process, fluctuations in major world currencies can at times affect the Fund’s performance. During the period, the net effect of currency moves was positive for the Fund, in part because a smaller proportion of its securities compared to the benchmark were denominated in currencies that weakened substantially against the US dollar and other major world currencies. During the period, the Fund’s performance was helped by having no exposure to companies whose securities are denominated in the Japanese yen, which weakened relative to the US dollar. Stock selection in the Information Technology sector was a primary detractor from Fund performance. Latin American ecommerce holding MercadoLibre, Inc. (-21% prior to being sold), cloud software provider salesforce.com, inc. (-8%), and semiconductor equipment company ASML Holding N.V. (-5%) posted negative returns during the period. Consumer Discretionary was a weak-performing area of the benchmark index and the Fund’s performance was hampered by having an overweight allocation to the sector. Several of the Fund’s Financials holdings struggled. Hong Kong-headquartered insurance company AIA Group Ltd. (-3% prior to being sold) and diversified financials company Citigroup, Inc. (+0.6% prior to being sold) failed to keep pace with the overall benchmark index return. During the period, the Fund increased its allocations to the Information Technology and Energy sectors. The Fund reduced its allocations to the Financials, Health Care, Consumer Staples, and Telecommunication Services sectors. The Global Fund experienced elevated portfolio turnover during the period, which may occur at times such as when the Fund changes its portfolio composition to harvest gains, take advantage of new opportunities, preserve capital, or limit losses. Portfolio turnover increases transaction-related expenses and could reduce Fund returns. Fiscal Period-End Investment Posture As of March 31, 2014, the Fund’s primary economic sector allocations were Consumer Discretionary, Industrials, Information Technology, and Health Care. The Fund had no investments in the Financials, Telecommunication Services, or Utilities sectors. The Fund’s most significant country allocations were the US, France, Canada, and the Netherlands. Sincerely, THOMAS F. MARSICO JAMES G. GENDELMAN PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to January 1, 2009, from April 2009 through May 2009, and from January 2012 through March 2014, the performance returns for the Global Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the one-month period of June 2009, performance returns for the Global Fund would have been higher but for the reimbursement of fees waived previously. Please see the Prospectus for more information. 30 GLOBAL FUND OVERVIEW March 31, 2014 (Unaudited) The Global Fund invests primarily in the common stocks of US and foreign companies that are selected for their long-term growth potential. The Fund may invest in the securities of companies of any size that are economically tied to any countries or markets throughout the world, including the securities of companies economically tied to emerging markets. Under normal market conditions, the Fund will invest significantly (generally, at least 40% of its net assets) in the securities of issuers organized or located outside the US or doing business outside the US (unless market conditions are not deemed favorable by the Adviser, in which case the Fund generally will invest at least 30% of its assets in such foreign securities). The Fund will invest its assets in various regions and countries, including the US, that encompass not less than three different countries overall. The Fund may hold an unlimited number of common stocks. TOTAL ANNUAL OPERATING EXPENSES* NET EXPENSES*† 1.86% 1.60% NET ASSETS $76,510,291 NET ASSET VALUE PER SHARE $13.96 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS CANADIAN PACIFIC RAILWAY LTD. 4.88% WYNN MACAU LTD. 4.82% GOOGLE, INC. - CL. A 4.08% PRICELINE.COM, INC. 4.02% MONSANTO COMPANY 3.57% * The Total Annual Operating Expenses and Net Expenses are reflective of the information disclosed in the Funds’ Prospectus dated January 31, 2014 and may differ from the expense ratios disclosed in this report. † Marsico Capital Management, LLC (the “Adviser”) has entered into a written expense limitation and fee waiver agreement under which it has agreed to limit the total expenses of the Global Fund (excluding interest, taxes, acquired fund fees and expenses, litigation, brokerage and extraordinary expenses) to an annual rate of 1.60% of the Fund’s average net assets until January 31, 2015. This expense limitation and fee waiver agreement may be terminated by the Adviser at any time after January 31, 2015, upon 15 days prior notice to the Fund and its administrator. The Adviser may recoup from the Fund fees previously waived or expenses previously reimbursed by the Adviser with respect to the Fund pursuant to this agreement (or a previous expense limitation agreement) if such reimbursement does not cause the Fund to exceed the expense limitation currently in effect and the reimbursement is made within three years after the year in which the Adviser waived the fee or reimbursed the expense. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the Global Fund (for the period prior to January 1, 2009, from April 2009 through May 2009 and from January 2012 through March 2014) reflect a fee waiver in effect; in absence of such a waiver, the returns would be reduced. For the one-month period June 2009, performance returns for the Global Fund would have been higher but for reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on June 29, 2007 (inception). Total returns are based on change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. The MSCI ACWI (All Country World Index) Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global developed and emerging markets. 31 SCHEDULE OF INVESTMENTS MARSICO GLOBAL FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense General Dynamics Corporation $ % Safran S.A. Zodiac Aerospace Apparel Retail The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Hermes International Luxottica Group SpA Spon. ADR Application Software salesforce.com, inc.* Automobile Manufacturers Bayerische Motoren Werke AG Tata Motors Ltd. ADR Biotechnology Biogen Idec Inc.* Gilead Sciences, Inc.* Cable & Satellite British Sky Broadcasting Group PLC Casinos & Gaming Wynn Macau Ltd. Data Processing & Outsourced Services Visa, Inc. - Cl. A Electrical Components & Equipment Schneider Electric S.A. Fertilizers & Agricultural Chemicals Monsanto Company Health Care Equipment Novadaq Technologies, Inc.* Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers PriceSmart, Inc. Internet Retail priceline.com, Inc.* COMMON STOCKS (continued) Internet Software & Services Facebook, Inc. - Cl. A* $ % Google, Inc. - Cl. A* Movies & Entertainment The Walt Disney Company Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Exploration & Production Continental Resources, Inc.* Packaged Foods & Meats Keurig Green Mountain, Inc. Pharmaceuticals Pacira Pharmaceuticals, Inc.* Roche Holding AG Railroads Canadian Pacific Railway Ltd. Restaurants Alsea S.A.B. de C.V. Domino's Pizza Group PLC Security & Alarm Services Tyco International Ltd. Semiconductor Equipment ASML Holding N.V. Specialty Chemicals The Sherwin-Williams Company TOTAL COMMON STOCKS (Cost $65,085,053) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $1,062,641) TOTAL INVESTMENTS (Cost $66,147,694) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to financial statements. 32 SCHEDULE OF INVESTMENTS SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Canada $ % China/Hong Kong France Germany India Italy Mexico Netherlands Switzerland United Kingdom United States(1) $ % Includes short-term securities. See notes to financial statements. 33 FINANCIAL STATEMENTS STATEMENTS OF ASSETS AND LIABILITIES March 31, 2014 (Unaudited) (Amounts in thousands) MARSICO FOCUS FUND MARSICO GROWTH FUND ASSETS Investments, at value (cost $626,160, $425,875, $254,301, $172,796, $753,781, and $66,148, respectively) $ $ Foreign currency (cost $0, $0, $0, $8, $0, and $0, respectively) — — Receivable for investments sold Receivable for capital stock sold Interest and dividends receivable Prepaid expenses and other assets Total Assets LIABILITIES Payable for investments purchased Payable for capital stock redeemed Payable to investment adviser Accrued trustees' fees Accrued distribution fees Accrued professional fees 42 31 Accrued transfer agent fees and expenses 91 Accrued printing expenses 70 47 Accrued expenses and other liabilities 29 28 Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF Paid-in-capital $ $ Undistributed net investment income (accumulated net investment loss) ) ) Accumulated net realized gain (loss) on investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency translations NET ASSETS $ $ SHARES OUTSTANDING, $0.001 par value (Unlimited shares authorized) NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE (NET ASSETS/SHARES OUTSTANDING)* $ $ * Not in thousands, based on unrounded net assets and shares outstanding. See notes to financial statements. 34 FINANCIAL STATEMENTS MARSICO 21st CENTURY FUND MARSICO INTERNATIONAL OPPORTUNITIES FUND MARSICO FLEXIBLE CAPITAL FUND MARSICO GLOBAL FUND $ — 8 — — 26 72 37 80 — 82 18 5 29 3 55 35 9 23 7 52 5 25 9 3 12 $ ) $ 35 FINANCIAL STATEMENTS STATEMENTS OF OPERATIONS FOR THE SIX-MONTH PERIOD ENDED March 31, 2014 (Unaudited) (Amounts in thousands) MARSICO FOCUS FUND MARSICO GROWTH FUND INVESTMENT INCOME Dividends (net of $21, $18, $0, $54, $131, and $20, respectively, of non-reclaimable foreign withholding taxes) $ $ Interest — — Total Investment Income EXPENSES Investment advisory fees Distribution fees Transfer agent fees and expenses Trustees' fees and expenses 93 Professional fees 73 Fund administration fees 96 84 Custody and fund accounting fees 86 84 Printing and postage expenses 73 49 Miscellaneous 46 34 Federal and state registration fees 15 14 Total Expenses Recovery of previously waived expenses — — Less waiver of expenses and expenses paid indirectly — — Net Expenses NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net realized gain on foreign currency transactions Change in unrealized appreciation (depreciation) on investments and foreign currency translations Net Gain (Loss) on Investments NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ $ Amounts include trustees’ fees and expenses and the mark to market unrealized appreciation (depreciation) during the period for shares held in the Trustees’ Deferred Plan, as more fully described in Note 2(g) in the Notes to Financial Statements. Trustees’ Fees and Expenses* Unrealized Appreciation (Depreciation)* Focus Fund $ $ Growth Fund 21st Century Fund International Opportunities Fund ) Flexible Capital Fund Global Fund * Not in thousands. See notes to financial statements. 36 FINANCIAL STATEMENTS MARSICO 21st CENTURY FUND MARSICO INTERNATIONAL OPPORTUNITIES FUND MARSICO FLEXIBLE CAPITAL FUND MARSICO GLOBAL FUND $ — — — 86 45 81 — 53 43 15 8 71 60 96 39 58 96 37 29 11 69 5 15 9 34 4 8 8 29 7 — 69 — ) $ $ ) $ $ 37 FINANCIAL STATEMENTS STATEMENTS OF CHANGES IN NET ASSETS MARSICO FOCUS FUND MARSICO GROWTH FUND (Amounts in thousands) Six-Month Period Ended 3/31/14 (Unaudited) Year Ended 9/30/13 Six-Month Period Ended 3/31/14 (Unaudited) Year Ended 9/30/13 OPERATIONS: Net investment income (loss) $ ) $ ) $ ) $ 70 Net realized gain on investments Net realized gain (loss) on foreign currency transactions Change in unrealized appreciation (depreciation) on investments and foreign currency translations ) ) Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS: Net investment income — ) ) ) Net realized gains ) Total distributions ) CAPITAL SHARE TRANSACTIONS: Proceeds from sales of shares Proceeds from reinvestment of distributions Redemption fees 2 11 2 9 Redemption of shares ) Net increase (decrease) from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS: Beginning of Period End of Period $ Undistributed net investment income (Accumulated net investment loss) $ ) $ ) $ ) $ ) TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) NET INCREASE (DECREASE) ) ) See notes to financial statements. 38 FINANCIAL STATEMENTS MARSICO 21st CENTURY FUND MARSICO INTERNATIONAL OPPORTUNITIES FUND MARSICO FLEXIBLE CAPITAL FUND MARSICO GLOBAL FUND Six-Month Period Ended 3/31/14 (Unaudited) Year Ended 9/30/13 Six-Month Period Ended 3/31/14 (Unaudited) Year Ended 9/30/13 Six-Month Period Ended 3/31/14 (Unaudited) Year Ended 9/30/13 Six-Month Period Ended 3/31/14 (Unaudited) Year Ended 9/30/13 $ ) $ ) $ ) $ ) $ ) 6 ) ) 96 ) — — ) — — ) — ) ) ) — — — ) — ) ) ) — 1 2 3 1 30 52 2 — ) $ ) $ ) $ ) $ $ $ ) $ ) $ ) — — 45 — — ) 39 FINANCIAL STATEMENTS FINANCIAL HIGHLIGHTS MARSICO FOCUS FUND For a Fund Share Outstanding Throughout the Period Six-Month Period Ended 3/31/14 (Unaudited) Year Ended 9/30/13 Year Ended 9/30/12 Year Ended 9/30/11 Year Ended 9/30/10 Year Ended 9/30/09 Net Asset Value, Beginning of Period $ Income from Investment Operations: Net investment income (loss) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Distributions & Other: Net investment income — ) — — ) ) Tax return of capital — Net realized gains ) ) — — — ) Redemption fees [See Note 2(h)] — Total distributions and other ) ) — — ) ) Net Asset Value, End of Period $ Total Return %(2) % )% Supplemental Data and Ratios: Net assets, end of Period (000s) $ Ratio of expenses to average net assets, less waivers and before expenses paid indirectly, plus reimbursements of previously waived expenses %(3) % Ratio of net investment income (loss) to average net assets, net of waivers, reimbursements of previously waived expenses and expenses paid indirectly )%(3) )% % )% )% % Ratio of expenses to average net assets, before waivers, reimbursements of previously waived expenses and expenses paid indirectly %(3) % Ratio of net investment income (loss) to average net assets, before waivers, reimbursements of previously waived expenses and expenses paid indirectly )%(3) )% % )% )% % Portfolio turnover rate 39
